Broyles, C. J.
1. “To sustain a' conviction [in a felony case] upon the testimony of an accomplice, there must be corroborating circumstances which, in themselves and independently of the testimony of the accomplice, directly connect the defendant with the crime, or lead to the inference that he is guilty.” (Italics ours.) Stokes v. State, 19 Ga. App. 235 (91 S. E. 271), and cit.
2. In the instant case the defendant was convicted of the offense of simple larceny (cattle stealing). The only evidence directly connecting him with the crime was the testimony of an accomplice, and there were no eorrobating circumstances which, “in themselves and independently of the testimony of the accomplice, directly” connected him with the crime or led to the inference that he was guilty. It follows that the verdict was *336contrary to law and the evidence, and that the refusal to grant a new trial was error.
Decided January 17, 1939.
Williams & Freeman, for plaintiff in error.
Frank B. Willingham, solicitor-general, contra.

Judgment reversed.


MacIntyre and Guerry, JJ., concur: